The court providently exercised its discretion in declining to grant defendant a downward departure (see People v Pettigrew, 14 NY3d 406, 409 [2010]). The mitigating factors he cites were outweighed by the seriousness of the underlying sex crime, which resulted in the death of the victim, as well as by defend*631ant’s criminal history and his prison disciplinary infractions. Defendant has not established that his medical condition eliminates any significant risk of reoffense. Concur — Friedman, J.P., Acosta, Renwick, Richter and Román, JJ.